                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


JEFFREY DEAN MCDANIEL,                                        )
                                                              )
            Plaintiff,                                        )
                                                              )
       v.                                                     )        Case No. 4:18-CV-30 NAB
                                                              )
ANDREW M. SAUL1,                                              )
Commissioner of Social Security,                              )
                                                              )
            Defendant.                                        )


                                     MEMORANDUM AND ORDER

        This matter is before the Court on Jeffrey Dean McDaniel’s appeal regarding the denial of

supplemental security income (“SSI”) for a closed period under the Social Security Act. The Court

has jurisdiction over the subject matter of this action under 42 U.S.C. § 405(g). The parties have

consented to the exercise of authority by the United States Magistrate Judge pursuant to 28 U.S.C.

§ 636(c). [Doc. 8.] The Court has reviewed the parties’ briefs and the entire administrative record,

including the transcript and medical evidence. Based on the following, the Court will affirm the

Commissioner’s decision.

                                               Issues for Review

        McDaniel presents three issues for review. First, he asserts that the Administrative Law

Judge (“ALJ”) committed reversible error by finding that he was not disabled between October

20, 2014 and March 5, 2017. Second, McDaniel contends that the ALJ committed reversible error



1
 At the time this case was filed, Nancy A. Berryhill was the Acting Commissioner of Social Security. Andrew M.
Saul became the Commissioner of Social Security on June 4, 2019. When a public officer ceases to hold office while
an action is pending, the officer’s successor is automatically substituted as a party. Fed. R. Civ. P. 25(d). Later
proceedings should be in the substituted party’s name and the Court may order substitution at any time. Id. The Court
will order the Clerk of Court to substitute Andrew M. Saul for Nancy A. Berryhill in this matter.
by failing to properly assess the opinion evidence from treating psychiatric nurse practitioner

Melissa Fischer.    Third, McDaniel asserts that the residual functional capacity           (“RFC”)

determination is legally erroneous, because it failed to include the ALJ’s finding that his mental

impairments preclude even unskilled work on a sustained basis. The Commissioner asserts that

the ALJ’s decision is supported by substantial evidence in the record as a whole and should be

affirmed.

                                       Standard of Review

       The Social Security Act defines disability as an “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or has lasted or can be expected to last for a continuous period of not

less than 12 months.” 42 U.S.C. § 416(i)(1)(A).

       The standard of review is narrow. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir.

2001). This Court reviews the decision of the ALJ to determine whether the decision is supported

by substantial evidence in the record as a whole. 42 U.S.C. § 405(g). Substantial evidence is less

than a preponderance, but enough that a reasonable mind would find adequate support for the

ALJ’s decision. Smith v. Shalala, 31 F.3d 715, 717 (8th Cir. 1994). The Court determines whether

evidence is substantial by considering evidence that detracts from the Commissioner’s decision as

well as evidence that supports it. Cox v. Barnhart, 471 F.3d 902, 906 (8th Cir. 2006). The Court

may not reverse just because substantial evidence exists that would support a contrary outcome or

because the Court would have decided the case differently. Id. If, after reviewing the record as a

whole, the Court finds it possible to draw two inconsistent positions from the evidence and one of

those positions represents the Commissioner’s finding, the Commissioner’s decision must be

affirmed. Masterson v. Barnhart, 363 F.3d 731, 736 (8th Cir. 2004).



                                                  2
       The Court must affirm the Commissioner’s decision so long as it conforms to the law and

is supported by substantial evidence on the record as a whole. Collins ex rel. Williams v. Barnhart,

335 F.3d 726, 729 (8th Cir. 2003).       “In this substantial-evidence determination, the entire

administrative record is considered but the evidence is not reweighed.” Byes v. Astrue, 687 F.3d

913, 915 (8th Cir. 2012).

                                            Discussion

Factual Background

       McDaniel filed applications for disability insurance benefits and SSI with an alleged onset

date of January 1, 1999. (Tr. 210-17.) McDaniel subsequently amended his alleged onset date to

October 20, 2014. (Tr. 225.) Because this amended onset date was past his date last insured for

disability insurance benefits, December 31, 2009, McDaniel only proceeded on his SSI claim

before the ALJ. (Tr. 11, 33-34.)

       McDaniel asserted the following impairments in support of his SSI claim: (1) back injury

and pain, (2) bipolar affective disorder, (3) knee pain, (4) high blood pressure, and (5) shoulder

injury and pain. (Tr. 232.) His claim was denied at the hearing level and he requested a hearing

before an ALJ. (Tr. 130-31.) The ALJ held two administrative hearings on August 6, 2016 and

December 21, 2016. (Tr. 31-110.) McDaniel and vocational expert (“VE”) Brenda Young testified

at the administrative hearings. After the administrative hearings, the ALJ gave McDaniel a

partially favorable ruling, finding that he was disabled beginning March 6, 2017. (Tr. 11-24.)

McDaniel requested a hearing from the Appeals Council, which denied review. Therefore, the

ALJ’s decision was the final decision of the Commissioner. McDaniel then filed this action for a

review of the Commissioner’s final decision.




                                                 3
Opinion Evidence

        First, the Court will address the ALJ’s decision to give little weight to nurse practitioner

Melissa Fischer’s opinion regarding McDaniel’s mental impairments. McDaniel contends that the

ALJ should have given controlling weight to Fischer’s opinion.

        Fischer treated McDaniel three times that are documented in the record between April 2016

and June 2016. (Tr. 461-469.) At the initial consultation in April 2016, the mental status

examination indicated that McDaniel was well groomed and cooperative, with an agitated

psychomotor activity, flat affect, depressed anxious mood, and normal speech. (Tr. 462.) His

thought process was intact and his estimated level of intellectual functioning was good. (Tr. 463.)

McDaniel denied homicidal or suicidal ideation, but he acknowledged seeing shadows. (Tr. 463.)

Fischer observed that McDaniel’s recent memory and concentration were poor. (Tr. 463.) She

noted that McDaniel was oriented to time, place, and person. (Tr. 463.) Fischer opined that

McDaniel’s mental impairment was bipolar disorder I, mixed, most recent episode depressed,

severe. (Tr. 463.) At his next visit, McDaniel’s mental status examination was within normal

limits, he reported he was doing well with an improved mood 2. (Tr. 464.) At his June 27, 2016

visit, McDaniel reported that he was feeling “blue” and “feels like sleeping all day.” (Tr.

465.) Fischer observed a low, blunted affect and that McDaniel was unshaven. (Tr. 465.)

        On August 3, 2016, Fischer completed a checklist Mental Impairment Questionnaire

regarding McDaniel. (Tr. 467-69.) She indicated that he had bipolar disorder I most recent

depression. (Tr. 467.) She opined that Fischer had moderate restriction in his activities of daily

living, marked difficulties in maintaining social functioning, and extreme deficiencies of


2
 The progress note from this visit was undated, but the ALJ and McDaniel’s representative assumed the visit was in
May 2016.

                                                        4
concentration, persistence, or pace. (Tr. 468.) She also indicated that he had a medically

documented history of a chronic organic mental, schizophrenic, etc., or affective disorder of at

least two years’ duration that has caused more than a minimal limitation of ability to do basic work

activity, with symptoms or signs currently attenuated by medication or psychosocial support. (Tr.

468.) Further, she opined that he has a residual disease process that has resulted in such marginal

adjustment that even a minimal increase in mental demands or change in the environment would

be predicted to cause him to decompensate and had a current history of 1 or more years’ inability

to function outside a highly supportive living arrangement with an indication of continued need

for such an arrangement. (Tr. 468.) She indicated that McDaniel would be absent from work or

have to leave early 4 or more times per month. (Tr. 469.) She indicated that he was not a

malingerer or did not tend to exaggerate. (Tr. 469.) Finally, she indicated that there was no current

abuse of alcohol or other substances. (Tr. 469.)

       The ALJ stated that he discounted Fischer’s opinion, because the form was supplied by

McDaniel’s representative, the form did not adequately delineate the requirements in each domain,

such that the findings in the form would likely require institutionalization. The ALJ also stated

that the opinion contradicted with treatment notes that indicate improvement in his substance abuse

remission and his ability to regularly concentrate and interact in a social setting as noted by

McDaniel’s involvement with Alcoholics Anonymous (“AA”).

                  Social Security separates information sources into two main
                  groups: acceptable medical sources and other sources. It then
                  divides other sources into two groups: medical sources and
                  non-medical sources. Acceptable medical sources include
                  licensed physicians (medical or osteopathic doctors) and
                  licensed or certified psychologists. According to Social
                  Security regulations, there are three major distinctions
                  between acceptable medical sources and the others: (1) Only
                  acceptable medical sources can provide evidence to establish
                  the existence of a medically determinable impairment,


                                                   5
                     (2) only acceptable medical sources can provide medical
                     opinions, and (3) only acceptable medical sources can be
                     considered treating sources,


Sloan v. Astrue, 499 F.3d 883, 888 (8th Cir. 2007) (emphasis in original) (internal citations

omitted).     Medical sources include “nurse practitioners, physician assistants, naturopaths,

chiropractors, audiologists, and therapists.” 20 C.F.R. § 404.913(d) 3. “Information from these

other sources cannot establish the existence of a medically determinable impairment. Instead,

there must be evidence from an “acceptable medical source” for this purpose.” SSR 06-03P, 2006

WL 2329939 at *2. The parties do not dispute the existence or type of McDaniel’s medically

determinable impairments.

         “[I]nformation from such other sources, [however], may be based on special knowledge of

the individual and may provide insight into the severity of the impairment(s) and how it affects the

individual’s ability to function.” Id. “Evidence provided by ‘other sources’ must be considered

by the ALJ; however, the ALJ is permitted to discount such evidence if it is inconsistent with the

evidence in the record.” Lawson v. Colvin, 807 F.3d 962, 967 (8th Cir. 2015); see also Raney v.

Barnhart, 396 F.3d 1007, 1010 (8th Cir. 2005) (in determining what weight to give to other

evidence, the ALJ has more discretion and is permitted to consider any inconsistencies found




3
  Several significant revisions of Social Security regulations and reports became effective recently. The Social
Security Report regarding evaluation of symptoms in social security disability claims was effective on March 28, 2016
and republished on October 25, 2017. See SSR 16-3P, 2017 WL 5180304, Social Security Ruling 16-3p, Policy
Interpretation Ruling Title II and XVI: Evaluation of Symptoms in Disability Claims: Assessing the Credibility of
Individual Statements (October 25, 2017). Also, many Social Security regulations were amended effective March 27,
2017. Per 20 C.F.R. §§ 416.325, 416.927, the Social Security Administration uses the regulations in effect at the time
that this claim was filed. SSR 16-3p states “our adjudicators will apply SSR 16-3p when we make determinations and
decisions on or after March 28, 2016. When a Federal court reviews our final decision in a claim, we also explain that
we expect the court to review the final decision using the rules that were in effect at the time we issued the decision
under review.” SSR 16-3p at 1.


                                                          6
within the record). Therefore, the ALJ is required to consider Fischer’s opinion in evaluating

McDaniel’s impairments.

       Based on a review of the evidence in the record as whole, the Court finds that the ALJ did

not err in granting little weight to Fischer’s opinion. The ALJ could discount Fischer’s opinion

for being inconsistent with other evidence in the record. Fischer’s finding that he had marked

difficulties in social functioning was inconsistent with McDaniel’s reports of going to AA

meetings three times per week and then the social gatherings afterwards. Other substantial

evidence in the record also supports the ALJ’s decision. For example, Fischer only saw McDaniel

three times before she wrote this opinion, which is not sufficient to provide an opinion on a

claimant’s ability to function in the workplace. See e.g. Randolph v. Barnhart, 386 F.3d 835, 840

(8th Cir. 2004) (three visits insufficient to formulate an opinion of claimant’s ability to function in

the workplace). Next, the form was a checklist form completed with no substantive content and it

was not supported by the treatment notes referenced in the opinion. “The checklist format,

generality, and incompleteness of the assessments limit the assessments’ evidentiary value.”

McCoy v. Astrue, 648 F.3d 605, 615 (8th Cir. 2011) (citing Holstrom v. Massanari, 270 F.3d 715,

721 (8th Cir. 2001)). Based on the foregoing, the Court finds that the ALJ did not err in assigning

little weight to Fischer’s opinion.

RFC Determination

       McDaniel contends that the ALJ’s finding of no-disability between October 20, 2014 and

March 5, 2017, is contrary to the findings that due to McDaniel’s advanced age, he was disabled

as of March 6, 2017. McDaniel asserts that the RFC determination should have contained a finding

that he was unable to perform even unskilled work due to his vocationally significant mental

impairments, as the ALJ found after his age category changed.



                                                  7
       The Social Security Administration (“SSA”) uses a five-step analysis to determine whether

a claimant seeking disability benefits is in fact disabled. 20 C.F.R. § 416.920(a)(1). First, the

claimant must not be engaged in substantial gainful activity. 20 C.F.R. § 416.920(a)(4)(i). The

ALJ found that McDaniel had not engaged in substantial gainful activity since October 20, 2014,

the amended alleged onset date. (Tr. 14.)

       Second, the claimant must establish that he or she has an impairment or combination of

impairments that significantly limits his or her ability to perform basic work activities and meets

the durational requirements of the Act. 20 C.F.R. § 416.920(a)(4)(ii). The ALJ found that since

October 20, 2014, McDaniel had the severe impairments of status post open reduction, internal

fixation of the right ankle, obesity, degenerative disc disease of the lumbar and thoracic spine,

degenerative joint disease of the left shoulder, status post remote right shoulder arthroscopy,

depression, bipolar disorder, and substance abuse in remission. (Tr. 14.) The ALJ found that

McDaniel’s impairments of left knee pain and loss vision in the left eye were not severe

impairments and high blood pressure was not a medically determinable impairment. (Tr. 14.)

       Third, the claimant must establish that his or her impairment meets or equals an impairment

listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. § 416.920(a)(4)(iii). The ALJ then

determined that McDaniel did not have an impairment or combination of impairments that met or

medically equaled the severity of one of the listed impairments in the applicable regulations. (Tr.

14.)

       If the claimant’s impairments do not meet or equal a listed impairment, the SSA determines

the claimant’s residual functional capacity (“RFC”) to perform past relevant work. 20 C.F.R.

§ 416.920(e). The RFC is defined as the most the claimant can do despite his or her limitations,

and includes an assessment of physical abilities and mental impairments. 20 C.F.R.



                                                8
§ 416.945(a)(1). The RFC is a function-by-function assessment of an individual’s ability to do

sustained work-related physical and mental activities on a regular and continuing basis. 4 SSR 96-

8p, 1996 WL 374184, at *1 (July 2, 1996). It is the ALJ’s responsibility to determine the

claimant’s RFC based on all relevant evidence, including medical records, observations of treating

physicians and others, and the claimant’s own descriptions of his limitations. Pearsall, 274 F.3d

at 1217. “It is the claimant’s burden, and not the Social Security Commissioner’s burden, to prove

the claimant’s RFC.” Baldwin v. Barnhart, 349 F.3d 549, 556 (8th Cir. 2003). An RFC

determination made by an ALJ will be upheld if it is supported by substantial evidence in the

record. See Cox, 471 F.3d at 907. “Because a claimant’s RFC is a medical question, an ALJ’s

assessment of it must be supported by some medical evidence of the claimant’s ability to function

in the workplace.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). There is no requirement,

however, that an RFC finding be supported by a specific medical opinion. Hensley, 829 F.3d at

932 (RFC affirmed without medical opinion evidence); Myers v. Colvin, 721 F.3d 521, 527 (8th

Cir. 2013) (same); Perks v. Astrue, 687 F.3d 1086, 1092-93 (8th Cir. 2012) (same).

          Next, the ALJ determined that McDaniel had the residual functional capacity to perform

light work with the following exceptions:                (1) no climbing ladders, ropes, or scaffolds;

(2) occasional climbing of ramps or stairs, (3) occasional stooping, kneeling, crouching, and

crawling, but no limit in balancing; (4) never reaching overhead with non-dominant upper

extremity; (5) simple, routine, and repetitive tasks, (6) environment free of fast paced quota

requirements involving only simple work related decisions with few, if any, work place changes,

and (7) only occasional interaction with coworkers and never any interaction with the public. (Tr.

16-17.)


4
 A regular and continuing basis means 8 hours a day, for 5 days a week, or an equivalent work schedule. SSR 96-
8p, 1996 WL 374184, at *1.

                                                        9
       Fourth, the claimant must establish that the impairment prevents him or her from doing

past relevant work. 20 C.F.R. § 416.920(a)(4)(iv). The ALJ determined that McDaniel had been

unable to perform any of his past relevant work since October 20, 2014. (Tr. 21.)

       If the claimant meets this burden, the analysis proceeds to step five. At step five, the burden

shifts to the Commissioner to establish the claimant maintains the RFC to perform a significant

number of jobs in the national economy. Singh v. Apfel, 222 F.3d 448, 451 (8th Cir. 2000). “The

medical-vocational guidelines, or grids, ‘are a set of charts listing certain vocational profiles that

warrant a finding of disability or non-disability.’” Phillips v. Astrue, 671 F.3d 699, 702 (8th Cir.

2012) (citing McCoy, 648 F.3d at 613 (8th Cir. 2011)). “The grids come into play at step five of

the analysis, where the burden shifts to the Commissioner to show that the claimant has the

physical residual capacity to perform a significant number of other jobs in the national economy

that are consistent with her impairments and vocational factors such as age, education, and work

experience.” Phillips, 671 F.3d at 702 (citing Holley v. Massanari, 253 F.3d 1088, 1093 (8th Cir.

2001)). “If the ALJ’s findings as to RFC, age, education, and work experience fit any of the

combinations of those criteria contained in the Tables in Appendix 2 to Part 404, then the ALJ

must reach the conclusion (either disabled or not disabled) directed by the relevant Rule or line of

the applicable Table.” Phillips, 671 F.3d at 702 (quoting Reed v. Sullivan, 988 F.2d 812, 816 (8th

Cir. 1993)).

       There are three age categories: a younger person (under age 50), a person closely

approaching advanced age (ages 50-54), and a person of advanced age (age 55 and older). See 20

C.F.R. 416.963(c)-(e). The regulations direct that the age categories not be applied mechanically

in a borderline situation. 20 C.F.R. § 416.963(b). “If a claimant is within a few days to a few

months of reaching an older age category, and using the older age category would result in a



                                                 10
determination or decision that the claimant is disabled, the agency will consider whether to use the

older age category after evaluating the overall impact of all the factors of the claimant’s case.”

Phillips, 671 F.3d at 702. “To determine whether to apply the claimant’s chronological age or the

higher age, the Council adopted a sliding scale approach whereby the claimant must show

progressively more additional vocational adversity(ies)- to support use of the higher age- as the

time period between the claimant’s actual age and his or her attainment of the next higher age

category lengthens.” Id. “If the claimant does not show “additional adversities justifying use of

the higher age category the adjudicator will use the claimant’s chronological age- even when the

time period is only a few days and the adjudicator need not explain his use of the claimant’s

chronological age.” Id.

       If the medical-vocational guidelines do not apply, the Commissioner can rely on the

testimony of a vocational expert to carry the burden of proof of showing that jobs exist in the

national economy that a claimant can perform. Long v. Chater, 108 F.3d 185, 188 (8th Cir. 1997).

“To do this, the Commissioner may pose hypothetical questions to the vocational expert, the

parameters of which do not have to include any alleged impairments that the ALJ has rejected as

untrue.” Id. “The Commissioner may rely on a vocational expert’s response to a properly

formulated hypothetical question to show that jobs that a person with the claimant’s RFC can

perform exist in significant numbers.” Guilliams v. Barnhart, 393 F.3d 798, 804 (8th Cir. 2005).

If the claimant satisfied all of the criteria under the five-step evaluation, the ALJ will find the

claimant to be disabled. 20 C.F.R. § 416.920(a)(4)(v).

       Because McDaniel was within a few months of the age of 55, the ALJ found that he was

an individual of advanced age as of March 6, 2017. (Tr. 21.) Prior to March 6, 2017, the ALJ

found that considering McDaniel’s age, education, work experience, and RFC, there were jobs that



                                                11
existed in significant numbers in the national economy that he could have performed. (Tr. 22.)

Beginning, March 6, 2017, the ALJ found that due to McDaniel’s age, education, work experience,

and RFC, there were no jobs that existed in significant numbers in the national economy that

McDaniel could perform. (Tr. 23.) Therefore, the ALJ found that McDaniel was not disabled

prior to March 6, 2017, but became disabled on that date and continued to be disabled through the

date of the decision. (Tr. 23.)

       McDaniel’s assertion of error regarding the RFC collapses two different analyses by the

ALJ. “Each step in the disability determination entails a separate analysis and legal standard.”

Lacroix v. Barnhart, 465 F.3d 881, 888 n. 3 (8th Cir.2006). Different steps serve distinct purposes,

the degrees of precision required at each step differ, and the court’s deferential standard of review

precludes it from labeling findings as inconsistent if they can be harmonized. Chismarich v.

Berryhill, 888 F.3d 978, 980 (8th Cir. 2018). In this case, the ALJ evaluated McDaniel under the

standards for a person approaching advanced age through March 5, 2017 and then under the

standard for a person of advanced age from March 6, 2017 going forward.

       McDaniel states that the ALJ should have found that he was disabled as a matter of law,

because the ALJ’s decision “does not point to any aspect of the record to support the notion that

by virtue of attaining advanced age [his] mental acuity suddenly lapsed at midnight on his birthday

to a state whereby several mental impairments limited his remaining mental capacities as

insufficient to meet the intellectual and emotional demands of at least unskilled, competitive,

remunerative work on a sustained basis.” In fact, the regulations recognize that there will be

situations where changing from one age category to another (along with other factors) will change

whether the claimant is disabled. The regulations state, “We will not consider your ability to adjust

to other work on the basis of your age alone. In determining the extent to which age affects a



                                                 12
person’s ability to adjust to other work, we consider advancing age to be an increasingly limiting

factor in the person’s ability to make such an adjustment.” 20 C.F.R. § 416.963(a). The

regulations also state, “We consider that at an advanced age (age 55 and older), age significantly

affects a person’s ability to adjust to other work. Further, the social security regulations address

the transferability of skills for persons of advanced age. 20 C.F.R. § 416.968. The ALJ’s findings

were not contradictory and the Court finds that the ALJ properly applied the legal standards in

formulating McDaniel’s RFC and applying the medical vocational guidelines.

       Based on the foregoing, the Court finds that the ALJ’s decision is supported by substantial

evidence in the record as a whole.

       Accordingly,

       IT IS HEREBY ORDERED that the relief requested in Plaintiff’s Complaint and Brief

in Support of Complaint is DENIED. [Docs. 1, 16.]

       IT IS FURTHER ORDERED that the Court will enter a judgment in favor of the

Commissioner affirming the decision of the administrative law judge.

       IT IS FURTHER ORDERED that the Clerk of Court shall substitute Andrew M. Saul for

Nancy A. Berryhill in the court record of this case.




                                                  NANNETTE A. BAKER
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 19th day of September, 2019.




                                                13
